UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7254


BRIAN WILLIAM SCHUMAKER,

                    Petitioner - Appellant,

             v.

HECTOR JOYNER, Warden, FCI Estill,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Henry M. Herlong, Jr., Senior District Judge. (1:17-cv-01473-HMH)


Submitted: March 19, 2018                                         Decided: April 25, 2018


Before NIEMEYER, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian William Schumaker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brian William Schumaker, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing his 28 U.S.C.

§ 2241 (2012) petition without prejudice. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Schumaker v. Joyner, No. 1:17-cv-01473-HMH (D.S.C. July 19, 2017). We grant leave

to proceed in forma pauperis and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                           AFFIRMED




                                           2